Title: To George Washington from Gouverneur Morris, 23 May 1778
From: Morris, Gouverneur
To: Washington, George


                    
                        Dear General—
                        York Town [Pa.] Saturday Morning. 23d May [1778]
                    
                    I wrote you a few Days ago by Colo. Johnson; as he is not yet gone, I will now add two Things I forgot to mention then. The first is that if you send any General to Rhode Island you will probably find it most convenient to get rid of Varnom, Whose Temper and Manners are by no Means calculated to teach Patience Discipline & Subordination. Congress having determined on the Affair of the Prisoners, and (in my Opinion wisely) dropt for the present all Mention of Citizens; you will probably be enabled to negotiate a Cartel. If not, severe Retaliation is the only Mode of compelling the Enemy to Humanity; and should they as on a former Occasion complain ⟨a⟩t what they call Injustice, in punishing  innocent Men for the Faults of ⟨ot⟩hers, it will not be perhaps improper to observe that it is perfectly consonant to the Law of Nations; which expressly makes this Provision where the immediate Authors of the Evil cannot be brought within the Power of the Party injured—But at the same Time ought to be relaxed whenever Circumstances shall enable us to punish the Delinquents in an exemplary Manner. The Marquis I hear had like to have been catched Pray Sir be pleased to make my Respects to him & Congratulations on his Escape. I have the Honor to be yours
                    
                        Gouvr Morris
                    
                